Citation Nr: 1619928	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for right shoulder tendonitis.   



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The appellant served in the North Carolina Army National Guard and had a period of active duty for training from October 2000 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the appellant appointed the American Legion to represent him in July 2003.  Subsequently, in October 2010, the appellant indicated that he wished to appoint Burlington County Military and Veterans Services as his representative.  However, there is no VA Form 21-22 appointing Burlington County associated with the record.  In November 2015 and March 2016, the Board sent letters to the appellant notifying him of his representation choices.  It was specifically noted that, if he did not respond, he would be considered unrepresented.  To date, no response has been received.  Therefore, the appellant is currently unrepresented before the Board in this appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  VBMS contains an October 2015 appellant brief; representation clarification letters dated in November 2015 and March 2016; and returned mail notifications dated in May 2011, September 2012, and December 2015.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2011 substantive appeal, the appellant requested a hearing before the Board.  In June 2012, the RO sent a letter to the appellant notifying him that he was scheduled for a hearing in July 2012.  Although the appellant failed to report for that proceeding, it appears that the letter notifying him of the hearing may have been sent to the incorrect mailing address.  In this regard, the Board notes that the appellant's mailing address has changed numerous times throughout the course of the appeal.  Although there is confusion regarding his current address, the appellant provided an updated address in October 2010.  However, the notice letter for the July 2012 hearing was sent to a prior address of record.  The record reflects that the U.S. Postal Service also returned previous letters that were sent to that address as undeliverable.  Therefore, the Board finds that a remand is needed to schedule the appellant for another hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the appellant's mailing address.

2.  Thereafter, the AOJ should take appropriate steps in order to schedule the appellant for a hearing in accordance with his request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




